Citation Nr: 0713077	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  02-19 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to August 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the claims.

The Board remanded these claims for additional development in 
November 2003, January 2005 and November 2005.  As a 
preliminary matter, the Board finds that the RO has 
substantially complied with the remand directives, and, as 
such, a new remand is not required to comply with the holding 
of Stegall v. West, 11 Vet. App. 268 (1998).

The Board also acknowledged in the prior remands that not all 
of the veteran's service medical records are available, and 
may have been destroyed in a fire.  In such situations, it 
has a heightened obligation to explain its findings and 
conclusions and carefully consider the benefit-of-the-doubt 
rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski , 1 Vet. App. 365, 367 (1991).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the evidence is against a finding 
that the veteran's current hearing loss and tinnitus are 
causally related to active service.


CONCLUSION OF LAW

Service connection is not warranted for hearing loss and/or 
tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
provided with pre-adjudication notice by letters dated in 
February 2001, which is clearly prior to the March 2002 
rating decision that is the subject of this appeal.  He was 
also sent additional notification by letters dated in March 
2003, March 2004, January 2006, and August 2006.  Taken 
together, these letters informed the veteran of the evidence 
necessary to substantiate his current appellate claims, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and indicated the need for 
the veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  Moreover, the August 2006 
letter included information regarding disability rating(s) 
and effective date(s) as mandated by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claims.  In pertinent 
part, the Board notes that multiple attempts were made to 
obtain the veteran's service records, including a request to 
United States Center for Unit Records Research.  Nothing in 
the record indicates the veteran has identified the existence 
of any relevant evidence that is not of record.  In fact, he 
indicated in a February 2006 statement that he had no other 
information or evidence to submit.  As part of his November 
2002 Substantive Appeal, he indicated that he did not want a 
Board hearing in conjunction with this appeal.  Moreover, he 
was accorded a VA medical examination in April 2004 which 
addressed the etiology of his claimed disabilities.  A 
supplemental opinion was also promulgated in September 2006.  
Consequently, the Board finds that the duty to assist has 
been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The Board reiterates that as the veteran's complete service 
medical records are unavailable, it has a heightened duty to 
explain its findings and conclusions.  Cuevas, supra; O'Hare, 
supra.  However, the case law does not lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 
(1996).  Moreover, there is no presumption, either in favor 
of the claimant or against VA, arising from missing records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
(wherein the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley, 5 Vet. 
App. at 157).  When audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
he may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley 
at 160.  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for hearing loss and tinnitus.

The veteran essentially contends that he currently has 
hearing loss and tinnitus that were initially incurred during 
service.  In a March 2003 statement, he reported that during 
service in Korea, he encountered constant bombardment from 
the mainland.  Further, he reported that he did continuing 
duty on a "search flight" for spotting aircraft and mainland 
bombardment.  He was surrounded by AAA batteries of a close 
distance at all times.  In addition, he reported that the 
aircraft would show up at night, but bombardment was 
unpredictable and continuous.

The veteran also reported that he worked as a welder from 
1956 until he retired in 1988.

The record reflects that the veteran served on active duty 
from October 1952 to August 1954, including service in Korea.  
His DD Form 214 listed his most significant duty assignment 
as BTRY A 933d AAA AW BN (MBL) APO 971.  The only service 
medical record available is a separation physical examination 
from August 1954, which indicated that his hearing was 15/15 
for each ear on whispered voice test.

A thorough review of the record reflects that there is no 
competent medical evidence of either the veteran's hearing 
loss or tinnitus until many years after his separation from 
active duty.  The Court has indicated that the normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.); Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  

The Board acknowledges that there is competent medical 
evidence of record which both supports and refutes the 
veteran's contentions.  

The evidence in support of the claim includes a September 
2000 private medical statement from C. D. C., M.D. 
(hereinafter, "Dr. C").  Dr. C noted the veteran had been a 
patient of his since 1973, and that the veteran believed the 
onset of his hearing loss and tinnitus was related to 
injuries during service.  Dr. C stated that he believed the 
veteran's medical conditions were consistent with that 
history.

In a subsequent April 2002 private medical statement, Dr. C 
reiterated that the veteran had been a patient of his since 
1973.  Moreover, Dr. C stated that after reviewing the 
veteran's service records and noting service in the anti 
aircraft batteries, he opined that it was as likely as not 
that the veteran's hearing loss and tinnitus had their onset 
in military service.  Dr. C also reiterated that he believed 
the veteran's medical conditions were consistent with his 
history.

The evidence against the veteran's claim includes an August 
1999 medical treatment record which noted that the veteran 
attributed his chronic bilateral hearing loss to welding slag 
injuries in the past.

Other evidence against the claim includes an April 2004 VA 
audiological examination, which indicated that the veteran 
had normal hearing sensitivity from 250 through 500 Hz in 
both ears, with a sloping mild to profound sensorineural loss 
from 750 to 8000 Hz in the right ear and a sloping mild to 
severe sensorineural hearing loss from 750 to 6000 Hz in the 
left ear.  Speech recognition scores were classified as very 
good bilaterally.  In essence, the examiner opined that the 
veteran's hearing loss and tinnitus were less likely than not 
due to noise exposure during service, particularly 
considering that he was a welder since service and 
considering the veteran's own verbal account that his hearing 
difficulty was due to problems associated with his welding 
career.

In a follow-up opinion dated in September 2006, the VA 
examiner essentially stated that a review of the records 
added to the claims folder since the VA audiological 
examination did not warrant a change in his prior opinion.  

With respect to the aforementioned medical opinions, the 
Board notes that while Dr. C noted in his April 2002 
statement that he had reviewed the veteran's service records, 
it is not clear that he reviewed all of the records contained 
in the claims folder.  Further, Dr. C does not address the 
effect of the veteran's post-service noise exposure from his 
career as a welder.  Conversely, the opinion of the April 
2004 VA audiological examiner, to include the September 2006 
follow-up opinion, was based upon review of the entire claims 
folder, which would have included the opinions of Dr. C.  
Moreover, the VA examiner's opinion took into account the 
veteran's post-service noise exposure as a welder.  
Accordingly, the Board finds that the opinions of the VA 
examiner are based upon the most accurate understanding of 
the history of the veteran's hearing loss and tinnitus as 
documented by the evidence of record.  Therefore, the Board 
concludes that the opinion of the VA examiner is entitled to 
the most weight in the instant case regarding the etiology of 
both the veteran's hearing loss and tinnitus.  As the 
examiner's opinions are against these disabilities being 
etiologically linked to active service, the Board finds that 
the preponderance of the evidence is unfavorable.

In summary, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the 
veteran's current appellate claims.  As the preponderance of 
the evidence is against these claims, the benefit of the 
doubt doctrine is not for application in reaching the 
decision in the instant case.  See generally Gilbert, supra; 
see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, the benefit sought on appeal must be denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


